This appeal is from an order and judgment of the lower court in a proceeding of habeas corpus, wherein it is contended that excessive bail was fixed and required by the trial judge, and review and modification of such order and judgment is here sought; the prayer being for the reduction of bail to a reasonable amount in lieu of the suggested excessive bail fixed.
On the question of bail our Constitution, among other things, expressly provides "that excessive bail shall not in any case be required." Const. 1901, Art. 1, § 16.
One of the principal purposes for the foregoing quoted provision is, manifestly, that reasonable bail should not be denied for the purpose of punishing a person charged with crime. Bail is exacted for the sole purpose of securing the attendance of the defendant at court at all times when his presence may be lawfully required, and his surrendering himself in execution of any legal judgment that may be pronounced against him.
As to the instant proceeding, the record before us follows in every detail the statutory requirements in an appeal of this nature. *Page 594 
We have, as is our duty, read and carefully considered all of the evidence adduced below. We refrain, of course, from a recitation here of any part of such evidence; some of which being unsavory, sordid and immoral as to several of the persons involved. As to this petitioner we are of the opinion he is entitled to the relief sought, and that it would meet every requirement of law that he furnish a bail bond with good and sufficient sureties as the law provides and requires, and that such bond be executed in the sum of five hundred ($500.) dollars. The order and judgment of the lower court is hereby modified to the extent stated.
Modified and affirmed.